Citation Nr: 1819681	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to hypertension and/or sinusitis.

2. Entitlement to service connection for sinusitis, to include as secondary to OSA and/or hypertension.

3. Entitlement to service connection for hypertension, to include as secondary to OSA and/or sinusitis.

4. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Hillary Wandler, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1982, with subsequent service with the National Guard and Reserves. This case comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington and San Diego, California.

In July 2014, the Board issued a decision which, in relevant part, denied entitlement to service connection for sinusitis, bilateral hearing loss, sleep apnea, and hypertension. The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 Order, the Court granted a joint motion for partial remand (JMPR) and vacated the Board's July 2014 denial of all four claims. In June 2017, the Board remanded these claims to afford the Veteran a hearing. It has since been returned for further appellate consideration.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for sinusitis, hypertension, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's OSA had its onset during active service.


CONCLUSION OF LAW


The criteria for service connection for OSA are met. 38 U.S.C. §§ 1110, 1131, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board also finds that there has been compliance with the prior June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

In this case the Veteran is seeking service connection for OSA, which he asserts had its onset during his period of active service.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded a VA examination in June 2012. The diagnosis was obstructive sleep apnea with a date of diagnosis as 1985. The Veteran reported that he snored for many years and was urged to seek treatment for sleep apnea in 1986. The examiner opined that the condition was less likely than not incurred in or caused by a claimed in-service injury, event or illness. The examiner explained that the Veteran reported that he was diagnosed with sleep apnea in 1985 which was after active duty service. The examiner noted that the claims file did not contain records confirming the initial diagnosis of sleep apnea and the issuance of a CPAP machine. The examiner indicated that sleep apnea was not mentioned in the Veteran's military files including National Guard enlistment in 1985. 

In June 2012, Dr. NH submitted a letter. Dr. NH opined that it was at least as likely as not that the Veteran had sleep apnea during his military service, explaining that although the Veteran was diagnosed with sleep apnea in 2007, but has had problems with allergic rhinitis and chronic sinusitis since 1978. Dr. NH noted that the Veteran's wife has stated that the Veteran was a snorer for a number of years. Dr. NH explained that sleep apnea is a progressive, chronic illness that is very commonly seen in those with sinusitis and rhinitis and that physicians did not test regularly for it in the late 1970s. 

Of record is a July 2012 letter from MT, a board certified nurse practitioner. MT noted that the Veteran, his wife, family and friends have all indicated that he had a severe snoring problem since 1978. MT noted that the Veteran's symptoms were chronic daytime hyper somnolence, multiple nighttime awakenings often gasping for air, and stopping breathing which was witnessed by his wife and daughter. MT noted that the Veteran reported that he sought treatment while in service for daytime exhaustion but was discouraged from seeking further medical treatment and his symptoms continued until he sought treatment in 1994. MT noted that although the Veteran's sleep apnea was not officially diagnosed for nearly 16 years after the onset of his symptoms, it is more likely than not that he had sleep apnea at the time based on the reported symptoms. MT explained that sleep apnea was often went undiagnosed because doctors did not detect the condition during routine office visits and that although sleep apnea is more widely diagnosed since the 1990s, it is still a disorder that is under diagnosed.

At the August 2017 hearing Board, both the Veteran and his wife testified. The Veteran testified that he was a heavy snorer in service, that he was tired and lethargic, and that his wife would wake him because he would stop breathing. The Veteran stated that he was discouraged from seeking treatment and he believed that being lethargic was part of being in the military. The Veteran testified that the symptoms persisted after he left active duty and that he was eventually diagnosed by a private provider with sleep apnea and was provided a CPAP. The Veteran's wife testified that during service she could not sleep because of the Veteran's snoring. She also testified that the Veteran stopped breathing during his sleep at times and that because his snoring kept her awake, she would be awake to see. She testified that these symptoms continued throughout his entire active duty career and that they did not seek treatment because they were not aware of sleep apnea. The Veteran's wife testified that they finally sought treatment and the CPAP improved the symptoms of sleep apnea.

The Board finds that the evidence of record supports a finding of service connection.  First, the July 2012 VA examination provided a diagnosis of obstructive sleep apnea. Second, the Board finds that there are in-service symptoms. The Veteran testified that he was a heavy snorer during service and that he was often tired and lethargic because he was not getting sleep. The Veteran's wife testified that during service the Veteran would snore and she would observe him stop breathing and gasp for air while asleep and that these symptoms continued throughout his active duty service. The Veteran and his wife are competent to identify such lay observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). The Board finds their lay statements are credible as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). The issue, then, is nexus. 

The evidence supports a finding that the Veteran's OSA is related to service. As noted above, after obtaining a history from the Veteran, MT, a board certified nurse practitioner, opined that it was more likely than not that the Veteran had sleep apnea during service based on his reported symptoms, which the Board has found both competent and credible. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, a June 2012 opinion from Dr. NH, was that it was at least as likely as not that the Veteran had sleep apnea during his military service.  This opinion was also based upon competent and credible lay statements. The Board assigns significant probative value to these opinions because they are based upon a detailed history by the Veteran and are supported by an explanation. The Board notes that the July 2012 VA examiner's negative opinion was based on a lack of documentation to corroborate a date of diagnosis of 1985 and did not consider the relevant lay statements. Accordingly, the Board does not assign probative value to this opinion. Therefore, the criteria for service connection for OSA have been met.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Remand is required to obtain adequate VA examinations and opinions. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition. El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.

Regarding the Veteran's claim for sinusitis, remand is required to obtain opinions regarding secondary service connection.  The Veteran was afforded a VA examination in July 2012. The examiner opined that the Veteran's sinusitis was less likely than not incurred in service. She explained that the Veteran had a diagnosis of ethmoid sinusitis in January 1986, but the record did not indicate if it was acute or chronic sinusitis. Accordingly, the examiner explained that with a single mention of sinusitis affecting one sinus, the record most likely is indicating an acute sinusitis. Furthermore, although the medical record indicates a diagnosis of chronic sinusitis in January 2007, a CT maxillofacial performed shows no evidence of sinus disease to indicate that the patient continues to suffer from the diagnosis.  But the examiner did not address secondary service connection.

Regarding the Veteran's claim for hypertension, remand is required for an additional opinion.  The Veteran was afforded a VA examination in July 2012. The Veteran was diagnosed with hypertension with a date of diagnosis after 1998. The Veteran reported that in 1989, the Veteran was suffering from a sinus infection and his blood pressure was noted to be elevated. The examiner noted that in 1981 the Veteran went to the hospital for "sinus attacks" and elevated blood pressure and was treated with slo-bid. The examiner opined that the Veteran's hypertension was less likely than not incurred in service, explaining that in a December 1987 evaluation, there was no mention of hypertension under past medical or social history. The examiner also noted that blood pressure readings between 1986 and 1988 were not diagnostic for hypertension and that private treatment records also did not indicate history of hypertension. Therefore, the examiner explained, hypertension was diagnosed after October 1998 which was 16 years post military.

In July 2012, MT, a certified nurse practitioner, submitted a letter indicating a link between OSA, cardiovascular disease, and hypertension. MT cited medical literature indicating that sleep apnea is a contributing factor to high blood pressure. The record also contains a June 2012 letter from a VA physician, Dr. ABT, stating that it is his medical opinion that the Veteran had hypertension while in service based on the Veteran's reserves blood pressure readings. At his August 2017 hearing, the Veteran's representative stated that the Veteran's hypertension could be related to his sinusitis and/or his OSA.  Remand is required to obtain an addendum opinion to address these contentions. 

Regarding the Veteran's claim for bilateral hearing loss, the Veteran was afforded a VA examination in December 2007. The Veteran was diagnosed with bilateral hearing loss. The Veteran reported that his condition occurred gradually and was present for 28 years. The Veteran reported that during service, he was a radio equipment operator and that he fired weapons with his left hand. The Veteran reported that after service, he worked for an airline for 7 years and used hearing protection. The examiner opined that the Veteran's hearing loss was less likely due to noise in service, noting that there was no degradation of hearing while the Veteran was in service and there was significant post military noise exposure. However, the examiner did not address the Veteran's reports of diminished hearing during service and did not address a November 1985 reserve service record noting mild hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in, onset within one year of active duty discharge, or is otherwise related to, active service.  

The examiner must address the following:  1) the Veteran's lay statements particularly his August 2017 Board testimony where he reported being exposed to firearms and grenades, and worked with high frequency equipment and generators for 12 hour shifts and did not use ear protection; 2) the 2007 VA examination report; 
3) the post-active duty STRs dated in November 1985 and August 1988; and 4) a 2009 private audiology opinion that the hearing loss was possibly due to service.

The examiner is advised that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. Noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.

4. After any additional records are associated with the claims file, provide an addendum opinion regarding the etiology of the Veteran's sinusitis.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. An examination of the Veteran must be performed if deemed necessary. 

a) Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had onset in, or is otherwise related to, active service.  

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is caused by the service-connected obstructive sleep apnea.

c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is aggravated by the service-connected obstructive sleep apnea.

d) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is caused by hypertension.

e) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis is aggravated by hypertension.

The examiner must specifically address the following: 
1) a January 2007 private treatment record noting allergic rhinitis and chronic sinusitis; 2) the August 2017 Board hearing transcript; 3) STRs dated in 1985 and 1986; 4) the July 2012 Veteran's wife's lay statements; 5) an August 2017 fellow service-member's lay statement; and 6) the July 2012 letter by MT.

5. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hypertension. The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. An examination of the Veteran must be performed if deemed necessary.  

a) Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in, onset within one year of service discharge, or is otherwise related to, active service.  

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by the service-connected obstructive sleep apnea.

c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by the service-connected obstructive sleep apnea.

d) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by sinusitis.

e) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by sinusitis.

The examiner must specifically address the following: 
1) the June 2012 letter by Dr. ABT; 2) the July 2012 letter by MT; 3) August 2017 Board hearing transcript; 4) the Veteran's wife's lay statements; and 5) the fellow-service-member's lay statement.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


